Citation Nr: 9930079	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 25, 1998, 
for a grant of service connection for tinnitus with vertigo 
secondary to ear surgery, assessed as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from September 1985 through 
September 1989.  His appeal ensues from a June 1998 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office in Muskogee, Oklahoma, which established a 30 percent 
evaluation with an effective date of February 25, 1998 for 
the disability at issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.   

2.  The veteran's initial claim for service connection for 
tinnitus with vertigo secondary to ear surgery was received 
by the RO in May 1995.  Pursuant to that claim, the veteran 
was granted service connection for vertigo secondary to ear 
surgery, ultimately assessed as 30 percent disabling, 
effective from February 25, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to February 25, 
1998, for a grant of service connection for vertigo secondary 
to ear surgery, assessed as 30 percent disabling, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991);  38 C.F.R. 
§§ 3.102, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a)(1991).

The veteran contends that he should be granted an earlier 
effective date for tinnitus with vertigo secondary to ear 
surgery, assessed as 30 percent disabling, back to the date 
of his release from service.  In May 1995, on a VA Form 21-
4138 (Statement in Support of Claim), the veteran filed a 
claim seeking service connection for benign paroxysmal 
positioning vertigo secondary to his service connected 
tinnitus.  This claim was denied by the RO in a rating 
decision dated June 1995.  In June 1996, on a VA Form 21-4138 
(Statement in Support of Claim), the veteran again requested 
that service connection be granted for vertigo secondary to 
his service connected tinnitus disability.  This claim was 
denied by the RO in a rating decision dated June 1996.  In 
June 1997, the veteran filed a Notice of Disagreement (NOD) 
arguing that his vertigo was causally related to his service 
connected tinnitus disability.  In June 1998, following the 
receipt of additional medical evidence which showed that the 
veteran's vertigo symptoms had increased in severity and that 
they were consistent with his history of ear surgery, the RO 
granted service connection for vertigo.  A corresponding 
evaluation of 30 percent was assigned effective February 25, 
1998.  Further, at the video conference hearing held before 
the undersigned in May 1999, the veteran indicated that he 
was seeking an earlier effective date back to the date he was 
released from service for his vertigo disability, because his 
vertigo is causally related to his service-connected tinnitus 
disorder.  Because the same effective date was assigned for 
both the grant of service connection and for assignment of a 
30 percent evaluation, and, in light of the foregoing, the 
Board believes that the issue on appeal is most appropriately 
characterized as is noted on the cover page of this decision. 

Service medical records reveal that the veteran underwent ear 
surgery in June 1989.  Records show that he complained of 
dizziness after the surgery, but this ultimately resolved.  
In a June 1995 VA examination report, the veteran was 
diagnosed with otosclerosis, post-operative right 
stapedectomy 1987 and 1989 and post-operative left 
stapedectomy 1995 and tinnitus constantly bilateral secondary 
to otosclerosis.  He was also diagnosed with benign 
paroxysmal positional vertigo, which the examiner stated was 
not related to the veteran's tinnitus or otosclerosis.  
A February 1998 treatment record indicates that the veteran 
presented with subjective complaints of vertigo with no clear 
etiology.  This report shows that the veteran's vertigo 
symptomatology had increased and that his symptoms were 
potentially related to surgery performed on his ear in 
service.

The law provides that "[u]nless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a)(West 1991).  By regulation, the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999).  

In this case, the veteran initially filed a claim for service 
connection for benign paroxysmal positioning vertigo, which 
was received by the RO on May 19, 1995.  This claim was 
ultimately denied by the RO and the veteran was not granted 
service connection for vertigo until February 25, 1998.  
Under the aforementioned provisions, the Board finds that 
February 25, 1998 is the correct effective date for the grant 
of service connection for tinnitus with vertigo secondary to 
ear surgery. While acknowledging that the veteran may have 
suffered from a service-related vertigo disorder prior to 
that time, the Board emphasizes that the veteran's 
entitlement to service connection for that disorder could not 
arise until he filed a claim for that benefit.  See 38 
U.S.C.A. § 5101(a);  38 C.F.R. § 3.151(a).  Further, the 
medical evidence of record shows that in a June 1995 VA 
examination, it was noted that the veteran's vertigo was not 
service-related.  The first evidence of record indicating a 
potential link or nexus between the veteran's period of 
active service and his current vertigo disorder, a VA otology 
clinic record, is dated February 25, 1998.  Consequently, the 
Board finds that there is no legal basis for an award of an 
earlier effective date for the grant of service connection 
for vertigo secondary to ear surgery, assessed as 30 percent 
disabling.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

It is noted that the RO did not specifically address and deny 
the veteran's claim for entitlement to an earlier effective 
date for a grant of service connection.  Rather, the RO 
denied the veteran's claim for entitlement to an earlier 
effective date for the assignment of a 30 percent disability 
rating for tinnitus with vertigo secondary to ear surgery.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby. Bernard 
v. Brown, 4 Vet.App. 384 (1993).  A review of the Statement 
of the Case (SOC) issued to the veteran on October 13, 1998 
reveals that the veteran was provided with the earlier 
effective date rules and regulations for both service 
connection and disability evaluation claims.  Therefore, the 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  


ORDER

Entitlement to an effective date prior to February 25, 1998 
for a grant of service connection for tinnitus with vertigo 
secondary to ear surgery, assessed as 30 percent disabling, 
is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

